     Case 2:19-cv-11149-LMA-DMD Document 106 Filed 05/08/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )                CIVIL ACTION
Plaintiff                          )
                                   )                NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )                JUDGE Africk
Defendant                          )                MAGISTRATE (3)
___________________________________)


SUPPLEMENTAL/REBUTTAL MEMORANDUM IN SUPPORT OF MOTION TO REVERSE
                        MAGISTRATE RULING
May it please the Court:


        Counsel    reiterates    and   reasserts     his   initial      memorandum

seeking reversal or reconsideration of the Magistrate’s original

ruling.


        Counsel believes it is appropriate to briefly respond to

the wide ranging, extensive memorandum, of Richard in response

to REC’s Motion to reverse the Magistrate’s ruling of 27 th March

2020.


        Because it is to his advantage, Plaintiff simply continues

to   ignore       the   fact   that    when   the   complained     of     activity

occurred, as discussed in the Magistrate’s ruling, Counsel had

been extremely ill for several weeks, physically and mentally

incapable of performing to the same standard he has maintained

for over fifty years; and had in fact notified the Court and

parties, of his developing illness; and in late November 2019
      Case 2:19-cv-11149-LMA-DMD Document 106 Filed 05/08/20 Page 2 of 5



requested at least thirty days to either medically recover, or

seek to remove himself from the litigation.                         The Court denied

the    Motion    for       Continuance     for    reasons    he     expressed    in    the

denial.     In retrospect, the Court was incorrect in his ruling,

but Counsel tried to continue in the case to support the Court’s

desires.       Unfortunately, Counsel did not recover sufficiently to

return    to    full   duty     as    trial      counsel,   and     unfortunately      has

still not fully recovered enough to return to full, unlimited

legal duty.


       There have been many times within Counsel’s recent period

of extreme illness, when it seemed that the illness would win

and    prove    terminal.           The   date    of    Plaintiff’s     Rule    30(b)(6)

deposition on 30th December 2019, conducted out of town, was one

such     date.       The     Rule     30(b)(6)         deposition     could      not    be

rescheduled, as the deposition was set for a Monday with Mr.

Rhine travelling from Houston. It could not be called off at the

last minute, or easily reset.                 Counsel was so sick on the Monday

of the deposition, that maintaining an artificial, trial counsel

persona,       was     physically         impossible,       and     could      not,    and

apparently did not happen.


       However, reviewing the transcript for Plaintiff’s Counsel’s

conduct during that same partial deposition, simply supports the

view    that    the    examination        was    designed    by   him   to     annoy   and
   Case 2:19-cv-11149-LMA-DMD Document 106 Filed 05/08/20 Page 3 of 5



harass.      Counsel was too sick and did not fully notice the

Plaintiff’s        exceptional     conduct        except    thru     reading      the

transcript.        The initial 30(b)(6) witness was the first of a

planned    three,     and    the   least       knowledgeable    of    specifically

requested information.         He was supervisory and knew only forest,

not tree matters.           However, Plaintiff also filed a completely

different,    revised        notice      of    his   proposed       Rule    30(b)(6)

deposition,    within       only   two    or    three    business    days    of   the

scheduled deposition on Monday, 30 th December 2019; he insisted

on asking questions that were not noticed, or were late noticed,

so no witness could not have been fully prepared or expected to

answer these last minute question areas, for lack of a legally

mandated, pre-notice required by the rules.                  The subsequent two

witnesses were never reached because Plaintiff’s Counsel simply

terminated the deposition, and promptly filed his routine notice

seeking fees and sanctions.


     The Plaintiff’s Counsel has been completely aware of the

medical and mental limitations born by Defense Counsel as he had

received     his     copy     of   the        relevant     motion    for    medical

continuance, and the ruling by the District Court Judge in late

November 2019.        It appears that he actively attempted to take

advantage of Counsel’s illness in his subsequent actions.
      Case 2:19-cv-11149-LMA-DMD Document 106 Filed 05/08/20 Page 4 of 5



       Finally, Counsel’s continuing, severe illness over the last

few    months    may      have   resulted    in    his   simply   missing    or

overlooking     Plaintiff’s      second   motion   for    sanctions   that   was

filed in the midst of other activity.               Counsel did not attempt

to hide his severe illness, but tried and did advise all parties

and    the   Court   of    his   disabling   medical     condition,   with   the

result that some ignored or forgot the serious implications,

while others assiduously took advantage of Counsel’s illness.


       The Magistrate’s ruling must be reversed since it involves

certain medically driven conduct or lapses of Counsel while he

was extremely ill, and after he had attempted to voluntarily

remove himself from the active litigation by moving to continue

the matter until he could medically recover or remove himself.

That was not permitted to occur.


                                      Submitted by:


                                      /s/ Fred E. Salley
                                      _________________________
                                      FRED E. SALLEY, T.A. (11665)
                                      SALLEY & ASSOCIATES
                                      P.O. Box 3549
                                      77378 Hwy 1081 Cretien Annex
                                      Covington, Louisiana 70434
                                      Telephone: (985) 867-8830
                                      Facsimile (985) 867-8927
                                      Counsel for Defendant, REC
                                      Marine Logistics, LLC, et. al.
   Case 2:19-cv-11149-LMA-DMD Document 106 Filed 05/08/20 Page 5 of 5




                      CERTICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has

been   served   on   all   counsel   of   record   by   facsimile,   receipt

requested, or by depositing same in the United States Postal

Service, properly addressed and postage prepaid this 7 th Day of

May 2020


                                     /s/ Fred E. Salley
                                     _____________________________
                                     FRED E. SALLEY, T.A. (11665)
